Title: To Thomas Jefferson from John Watkins, 10 May 1807
From: Watkins, John
To: Jefferson, Thomas


                        
                            Sir
                            
                            New Orleans May 10th. 1807—
                        
                        Enclosed I have the honor of transmitting to you a transcript of the journal of the house of Representatives
                            of the Territory of Orleans, of the seventh of April, by which you will be informed that Mathurin Guerin and J: F:
                            Livandais were duly elected for the purpose of enabling you to supply the vacancy in the Legislative Council occasioned by
                            the resignation of the honorable James Mathers. I have the honor to be with sentiments of the highest respect and
                            consideration your very ob: and very humble Servant
                        
                            John Watkins
                            
                            Speaker of the house of Representatives
                        
                    